DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/2/2021 have been fully considered.
Applicant’s arguments with regard to the drawing objection have been considered and are persuasive.  The objection to the drawings has been withdrawn in light of the amendments to the claims.
Applicant’s argument with regard to the rejections under 112(a) have been considered and are persuasive.  The 112(a) rejections are withdrawn in light of the amendments to the claims.
Applicant’s arguments with regard to the rejections over Anderson have been considered and are not persuasive.  Applicant argues that Anderson discloses a device for cooling skin under the eye, but fails to disclose a device for cooling a target area of ocular tissue as claimed.  This argument is not convincing.  The claim language “for cooling a target area of ocular tissue” is interpreted to be an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The device of Anderson is capable of cooling a target area of ocular tissue because it is capable of being placed directly on ocular tissue or over the eye area such that the device cools ocular 
Applicant’s arguments with regard to Lee have been considered and are not persuasive.  Applicant argues that Lee fails to disclose a device for cooling a target area of ocular tissue.  As discussed above with regard to Anderson, this limitation is interpreted to be an intended use limitation.  The device of Lee is capable of being used to treat ocular tissue, either by directly placing the cooling tip on ocular tissue or by placing the device in the eye area such that cooling is provided to the ocular tissue.
With regard to claim 7, the examiner notes that amended claim 7 has been rewritten in independent form, but fails to include all of the limitations of the base claim (claim 1), particularly that the cooling system includes a thermoelectric component.  Therefore, claim 7 is not allowable in its current form.  It is further noted that current claim 7 is now similar in scope to original claim 7 filed 12/28/2020 and therefore is rejected over Seney as applied to original claim 7.  That rejection was overcome when claim 1 was amended to include a thermoelectric component, however that limitation is no longer included in claim 7.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al (US 20144/0303697).
Claim 1 calls for a device for cooling a target area of ocular tissue. This is interpreted to be an intended use recitation.  Anderson discloses a device capable of cooling a target area of 
Regarding claim 2, Anderson discloses that the cooling system is configured to cool the target area to a temperature ranging from about -5⁰C and -20⁰C (page 2, para. 0017).
Regarding claim 9, Anderson shows a device that does not include a needle (fig. 6).

Claim(s) 7, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seney (US 4,646,735).
Seney discloses a device for cooling a target area of a cutaneous membrane, a mucous membrane, or a tissue of a mucocutaneous zone comprising an elongate body 12 having a gripping portion to facilitate handheld manipulation by a user (col. 2, lines 10-12), the elongate body having a proximal end and a distal end, a cooling system configured to cool the target area to a temperature between 0⁰C and -80⁰C (-4⁰C: col. 2, lines 55-59) which will induce anesthesia or analgesia in the target area, the cooling system comprises a compression cooling system (col. 2, lines 25-27), and a controller for controlling the cooling system (col. 5, lines 35-40). 
Regarding claims 10 and 11, “the target area” in claim 7 is recited as part of an intended use limitation.  Claims 10 and 11 further limit this intended use.  The device of Seney is capable of cooling a target area comprising an ocular target area of a cutaneous or mucocutaneous target area because the cooling tip is sized such that it can contact ocular tissue or a mucocutaneous target area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783